Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Upon updating the search, new references, namely Takano and Tada, came to the attention of the Examiner. Therefore, the following action is a second non-final, as a new set of rejections over Takano in view of Tada is provided as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 5744678 B2) (hereinafter “Takano”) in view of Tada et al. (WO 03095693 A1) (hereinafter “Tada”).
The Examiner has provided machine translations of JP 5744678 B2 and WO 03095693. The citation of the prior art in this rejection refers to these machine translations.

Regarding claims 1-4, Takano teaches a metastable austenitic stainless steel wire comprising the following composition, in mass% (Takano, [0009-0010], [0015-0024], and [0029]):
Element
Present Invention
Takano
Overlap
C
0.01-0.15
0.02-0.15
Preferred: 0.04-0.12
0.02-0.15
Si
0-2.0
0.1-4.0
Preferred: 0.5-2.0
0.1-2.0
Mn
0-3.0
0.1-10.0
Preferred: 0.5-5.0
0.1-2.0

10.0-20.0
13.0-19.0
Preferred: 14.0-18.0

Ni
5.0-13.0
3.0-9.0
Preferred: 4.0-8.0
5.0-9.0
N
0.01-0.30
0-0.05
Preferred: 0.005-0.03
0.01-0.05
Nb
0-0.5
0.05-2.0
Preferred: 0.1-1.0
0.05-0.5
Ti
0-0.5
0.01-0.20
Preferred: 0.03-0.10
0.01-0.5
V
0-0.5
0.05-2.0
Preferred: 0.1-1.0
0.05-0.5
Remainder
Fe and impurities
Fe and unavoidable impurities



The ranges of Takano overlap or fall within the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Takano also teaches that the strength of the metastable austenitic stainless steel is 2000 N/mm2 or more, i.e., 2000 MPa or more (Takano, [0012]). The strength of Takano corresponds to the tensile strength being 1200 MPa or more of the present invention. 
Moreover Takano teaches that the steel wire was hot rolled at a temperature of 1000°C, then solution treated at 1050°C for 30 minutes, cold wire drawing, and then an aging treatment was performed at 450°C for 30 minutes in the atmosphere to obtain a product of high strength stainless steel wire (Takano, [0049]). Takano also teaches that in order to improve fatigue resistance, it is effective to apply surface compressive residual stress, and it is effective to form nitrogen as a solid solution in the surface or to form fine nitrides by aging treatment in a nitrogen 

However, Takano does not explicitly teach (a) the value of an average lattice constant and corresponding equation, the diffraction peak integrated intensity ratio and corresponding equation, and martensite exists in the center portion or (b) an average grain size is 10µm or less.

With respect to difference (a), given that the composition and method of forming a metastable austenitic stainless steel wire of Takano is substantially identical to the composition and method of forming an austenitic stainless steel as in the present invention, as set forth above, it is clear that the metastable austenitic stainless steel wire of Takano would intrinsically have a difference in value of an average lattice constant of 0.010Å or more or 0.030Å or more as defined by formula (i) as well as a diffraction peak integrated intensity ratio of 95% or more and as defined by formula (ii) and martensite existing in the center portion as presently claimed.

 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I). 

Alternatively, Takano teaches that the amount of martensite is preferably 25-85 vol.% of the steel wire (Takano, [0054]). Given that the steel wire of Takano is 1.5mm in diameter (Takano, [0049]) and the martensite is preferably 25-85 vol.% of the microstructure of the steel wire, it therefore would have been obvious to one of ordinary skill in the art to have martensite 

With respect to difference (b), Tada teaches a high-strength austenite stainless steel wire where the average crystal grain size of the rod or rough wire before cold wire drawing is 30µm or less (Tada, [0027]).
As Tada expressly teaches if the average crystal grain size is not set before cold wire drawing, the toughness of the steel wire decreases after cold wire drawing (Tada, [0066]).
Takano and Tada are analogous art as they are both drawn to a method of making an austenitic stainless steel wire by means of cold wire drawing with a final treatment involving nitrogen gas (Takano, [0049]; Tada [0054] and [0064]).
In light of the motivation to have an average crystal grain size of 30µm or less as taught in Tada above, it therefore would have been obvious to one of ordinary skill in the art to have an average crystal grain size of 30µm or less in the metastable austenitic stainless steel wire of Takano in order to maintain the toughness of the wire after cold wire drawing, and thereby arrive at the present invention.

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference request, filed 1/28/2021, with respect to the rejection of claims 1-4 under 35 U.S.C. 103 in view of Sawada have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Takano in view of Tada, as set forth above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732